Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 5/12/2022.
2. 	Claims 19-27, 29- 34 and 38-42 are pending in the case. 
3.	Claims 1-18, 28 and 35-37 are cancelled. 
4.	Claims 39-42 are newly added.
5.	Claims 19 and 38 are independent claims. 



Applicant’s Response
6.	In Applicant’s response dated 5/12/2022, applicant has amended the following:
a) Claims 19, 22 and 38
b) Title of Specification
Based on Applicant’s amendments and remarks, the following objection and rejection previously set forth in Office Action dated 2/16/2022 are withdrawn:
a) Objection to Specification
b) 35 U.S.C. 112 Rejection to claim22




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-27, 29- 34 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (hereinafter “Peterson”), U.S. Published Application No. 20170357437 A1 in view of foreign application JP2016-062481A, Yasuhiro et al in view of Mierle et al. (hereinafter “Mierle”), U.S. Published Application No. 20140330671 A1. 
Claim 19:
Peterson teaches An electronic device, comprising:
a display screen comprising at least two areas, wherein the at least two areas comprise a first area and a second area, and wherein different areas of the display screen do not overlap; (e.g., split-screen mode with non-overlapping windows as shown in Figure 7E; par. 273; FIG. 7E illustrates a first window 746 and a second window 748 in a split screen mode in response to selection of the first affordance 718-A in FIG. 7D. For example, the first window 746 and the second window 748 are associated with different instances of the web browser application. FIG. 7E shows the first window 746 and the second window 748 in the browser view.)
a memory configured to store one or more programs, first application, , wherein the first application is a shopping type application; and (e.g., a web browser application is a shopping type application because the web browser allows a user to access websites for shopping par. 274; In some embodiments, the first window 746 is associated with an instance of a web browser application, an email application, a messaging application, a document viewing application, a document processing application, or the like.)
a processor coupled to the memory and the display screen, wherein the processor is configured to execute the one or more programs to cause the electronic device to be configured to: (e.g., processor, memory of portable display device configured to execute applications par. 178; Attention is now directed toward embodiments of user interfaces ("UI") and associated processes that may be implemented on an electronic device, such as a portable multifunction device 100 with a display, a touch-sensitive surface, and optionally one or more sensors to detect intensity of contacts with the touch-sensitive surface, or a device 300 with a one or more processors, non-transitory memory, a display, and an input device.)

detect a first operation; (e.g., detecting a first operation with finger contacts or gesture par. 7; In some embodiments, the user interacts with the GUI primarily through stylus and/or finger contacts and gestures on the touch-sensitive surface.)
display, in response to the first operation, a first interface of the first application in the first area, wherein the first interface is a home page of the first application, (e.g., selecting a tab or typing an URL address in the web browser to display a first “home” page of the web browser application in a first area of a split screen mode as shown in Figure 7E par. 275; In FIG. 7E, the first window 746 includes a chrome region 733-A, a tab bar 735-A, and a content region 737-A. The tab bar 735-A includes tabs 706-A, 706-B and 706-C. In FIG. 7E, the address bar 744-A includes the URL 708 for the web page associated with the tab 706-A, and the content region 737-A includes the content 710 for the web page associated with the tab 706-A.)

detect, on the first interface, a second operation to open a second interface of the first application, wherein the second interface is a  interface and comprises a first link of a first commodity; (e.g., selecting a hyperlink and being prompted to open a second interface of the browsing application in a opposite window of the current window in the split screen mode as shown in Figure 7N; Examiner takes OFFICIAL NOTICE in respect to web pages returned from a web browser may be a commodity list interface comprising a first link of a first commodity e.g., AMAZON.TM. par. 286; FIG. 7N illustrates a menu 716 overlaid on the second window 748 in response to the one finger long press gesture in FIG. 7M. In FIG. 7N, the menu 716 includes: a first affordance 718-A, which, when activated (e.g., with a contact), causes the tab 7-6-A to become a background tab and also causes the content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the first window 746 in split screen mode; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)
	wherein the first interface corresponds to a first activity, wherein the second interface corresponds to a second activity, and wherein the first activity and the second activity are different activities; (e.g. each of the plurality of browser windows corresponds to different browsing activities as shown in Figures 5N-K; par. 183; In some cases, each tab is associated with a different web page or tabbed window. In some embodiments, each tab is associated with its own browsing history.)
display, in response to the second operation, the second interface in the second area; (e.g., display, in response to selecting the hyperlink, the  second interface in second area (e.g., new tab in opposite window) of the split window as shown in Figure 7N par. 286; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)
 	detect a third operation for selecting the first link; 
display, in response to the third operation for selecting the first link, a detail page of the first commodity in the second area, wherein the detail page corresponds to a third activity; (e.g., display, in response to tapping the hyperlink of an Amazon webpage with a finger contact, a new detail page from Amazon in the second area (e.g., new tab in opposite window) as shown in Figure 7N par. 286; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)
and update, in response to the third operation for selecting the first link,  the first interface in the first area  to the  the detail page, wherein the second activity and the third active are different activities. (see Figure 7N)

    PNG
    media_image1.png
    648
    861
    media_image1.png
    Greyscale




Peterson fails to expressly teach and update, in response to the third operation for selecting the first link, the first interface in the first area to the second interface. 
	However, based on a finite number of display areas, it would have been obvious to try to display the windows in one of two areas, because the result would be the same (i.e., both interfaces being displayed after selecting a link) as taught by the Peterson reference. The only difference between the reference the claimed invention is that the position of the two interfaces are switched.  For example, Peterson teaches opening a new page on either the current window or the opposite window which will either replace the current window or keep the current window, respectfully. Applicant’s claimed invention for claim 1 maintains the current window in an opposite side and displays the new page in the current window. The end result for both instant applicant and Peterson reference is a current window and a new window displayed together. Since the only difference is that the layout positions are flipped from the Peterson reference, Examiner submits that the limitation would have been an obvious choice in light of the Peterson reference.  
	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the windows of Peterson as an obvious modification because there are only definite number of options on how to display the same windows and displaying the same windows in a different way is not functionally different. Therefore, the difference in design cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See e.g., reversal of parts; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), see e.g., rearrangements in part; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Peterson fails to expressly teach a commodity list interface and comprises a first link of a first commodity.

However, Yasuhiro et al.  teaches a commodity list interface and comprises a first link of a first commodity. (e.g., Figure 3; each product is a first link of a first commodity detail page, paras. 19-24) 


    PNG
    media_image2.png
    377
    546
    media_image2.png
    Greyscale


	In the analogous art of using web browsers to allow a user to visit shopping applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify website pages visited by the browser as taught by Peterson to include commodity interfaces as taught by Yasuhiro et al. website to provide the benefit of allowing a user shop from the convenience of their residents. 

Peterson/Yasuhiro fails to expressly teach a memory configured to store an ANDRIOD operating system.
However, Mierle teaches a memory configured to store an ANDRIOD operating system. (e.g., well known for website related mobile applications running on ANDROID devices having ANDRIOD operating systems par. 27; Other deployment platforms may include mobile applications, such as those running on the IPHONE or ANDRIOD devices, as shown at block 120, or any website related to the business (e.g., the business's local website, the business's local Facebook page, and the like), as shown at block 124. Par. 49; The take-out service provider can optionally provide businesses the ability to enable ordering capability directly from the business's own website, mobile site or Facebook page, mobile applications (e.g., running on the IOS or ANDRIOD operating system), and the like.)

In the analogous art of using web browsers to perform activities related to mobile applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to replace the operating system as taught by Peterson/Yasuhiro with the ANDRIOD operating system as taught by Mierle with a reasonable expectation of success, to yield predictable and expected results (e.g., expanding functionality with a variety of operating system platforms). The motivation to combine said references would be to provide services to diverse users to generate more business opportunities for websites. 



Claim 20 depends on claim 19:
Peterson teaches wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to start the first application in response to the first operation. (e.g., selecting a browser application icon or selecting a tab or typing an URL address in the web browser to display a page of the web browser application in a first area of a split screen mode as shown in Figure 7E par. 275; In FIG. 7E, the first window 746 includes a chrome region 733-A, a tab bar 735-A, and a content region 737-A. The tab bar 735-A includes tabs 706-A, 706-B and 706-C. In FIG. 7E, the address bar 744-A includes the URL 708 for the web page associated with the tab 706-A, and the content region 737-A includes the content 710 for the web page associated with the tab 706-A.)



Claim 21 depends on claim 19:

Peterson teaches wherein the first area is located on a left side of the second area. (see Figure 7N) 
    PNG
    media_image3.png
    619
    746
    media_image3.png
    Greyscale


Claim 22 depends on claim 19:
Peterson teaches wherein the memory is further configured to store a instructions  for a displaying manner corresponding to the first application, and wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display interfaces of the first application based on the displaying manner. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)


Claim 23 depends on claim 19:
Peterson teaches wherein a first display height of the first interface while being displayed in the first area is the same as a second display height of the second interface while being displayed in the second area. (see Figure 7N windows of split mode illustrated as same height and width)

    PNG
    media_image3.png
    619
    746
    media_image3.png
    Greyscale





Claim 24 depends on claim 19:
Peterson teaches wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display the second interface after detecting that a user has searched for a commodity on the first interface. (e.g., URL for searching for a commodity See Figure 7N par. 284; FIG. 7M also shows the URL 734 for the web page associated with the hyperlink 712-C in the address box 744-B.)

Claim 25 depends on claim 19:
Peterson teaches wherein the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display, in response to the first operation and in a landscape orientation state, the first interface in the first area. (e.g., displaying first and second area in a landscape arrangement as shown in Figure 7N par. 28; Described below are devices and methods that maintain tab ordering and continuity of tab sets when switching between split screen modes to full screen mode. For example, the device switches from split screen mode to full screen mode due to rotation of the device as changing from landscape to portrait orientation.)

Claim 26 depends on claim 19:
Peterson teaches wherein, in the landscape orientation state, each included angle between long sides of the display screen and a horizontal plane is less than or equal to a preset value. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)


Claim 27 depends on claim 19:
Peterson teaches wherein a second
level of the second interface is lower than a first level of the first interface, or wherein a third level of the detail is lower than the second level. (e.g., hyperlink within a web page is lower in the hierarchical tree than the web page see Figure 7N)


Claim 29 depends on claim 19:
Peterson teaches wherein when the
electronic device displays the second interface in the second area in response to the second operation, the processor is configured to execute the one or more programs to cause the electronic device to be further configured to continue displaying the first interface in the first area while displaying the second interface in the second area. (e.g., displaying a new page in the current window allows the first interface to remain in the same area Figure 7N par. 286; FIG. 7N illustrates a menu 716 overlaid on the second window 748 in response to the one finger long press gesture in FIG. 7M. In FIG. 7N, the menu 716 includes: a first affordance 718-A, which, when activated (e.g., with a contact), causes the tab 7-6-A to become a background tab and also causes the content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the first window 746 in split screen mode; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)


Claim 30 depends on claim 19:
Peterson teaches, wherein before detecting the first operation, the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display a desktop in full screen in a landscape orientation state, and wherein the first operation enables the electronic device to start the first application. (e.g., full screen desktop in landscape orientation state wherein an operation of selecting a  tab or entering a URL enables the start of first application  par. 35; should also be understood that, in some embodiments, the device is not a portable communications device, but is a desktop computer with a touch-sensitive surface (e.g., a touch-screen display and/or a touchpad). Par. 21; FIGS. 5A-5KK illustrate example user interfaces for switching between full screen mode and split screen mode in accordance with some embodiments.) par. 29; In some embodiments, the devices and methods described below also enable a user to perform a gesture on a hyperlink in a first window in full screen mode to launch a web page or other electronic document associated with the hyperlink in a new window in split screen mode.)

Claim 31 depends on claim 19:
Peterson teaches wherein before detecting the first operation, the processor is configured to execute the one or more programs to cause the electronic device to be further configured to display the first interface in a full screen in a portrait orientation state, and wherein the first operation enables the electronic device to switch from the portrait orientation state to a landscape orientation state. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)

Claim 32 depends on claim 25:
Peterson teaches wherein the comprising processor is configured to execute the one or more programs to cause the electronic device to be further configured to:
display the first interface in the first area when the first application does not support a landscape-mode full-screen display; or
when the first application supports the landscape-mode full-screen display:
prompt a user to select a display manner, wherein the display manner comprises a landscape-mode full-screen display manner and an area display manner; and
further display, in response to the area display manner being selected by the user, the first interface in the first area. (e.g., displaying a menu to prompt a user to select a display manner such as a new window (i.e., landscape mode full screen display manner) or a same window (i.e., “area display manner”) par. 286; FIG. 7N illustrates a menu 716 overlaid on the second window 748 in response to the one finger long press gesture in FIG. 7M. In FIG. 7N, the menu 716 includes: a first affordance 718-A, which, when activated (e.g., with a contact), causes the tab 7-6-A to become a background tab and also causes the content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the first window 746 in split screen mode; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode; and a third affordance 718-C, which, when activated (e.g., with a contact), causes the content for the web page associated with the hyperlink 738-A to be displayed in a new window in full screen mode. FIG. 7D also illustrates a contact 754 detected at a location corresponding to the first affordance 718-A.)

Claim 33 depends on claim 19:
Peterson teaches wherein processor is configured to execute the one or more programs to cause the electronic device to be further configured to: display a third interface of the first application in a full screen in a portrait orientation state when the electronic device is switched to the portrait orientation state, and wherein, in the portrait orientation state, each included angle between the long sides of the display screen and a horizontal plane is greater than a preset value. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)


Claim 34 depends on claim 33:
Peterson teaches wherein the third interface is one of:
A fourth interface that is most recently displayed by the electronic device in a landscape orientation state;
a fifth interface on which a user operation is most recently detected by the electronic device in the landscape orientation state; or a sixth interface that is most recently displayed by the electronic device in a preset area in the landscape orientation state. (e.g., enabling switching from portrait to landscape based on accelerometers par. 58; In some embodiments, information is displayed on the touch-screen display in a portrait view or a landscape view based on an analysis of data received from the one or more accelerometers.)


Claim 38:
Claim 38 is substantially encompassed in claim 19, therefore, Examiner relies on the same rationale set forth in claim 19 to reject claim 38.


Claim 39 depends on claim 19:
Peterson teaches wherein after updating the first interface in the first area to the second interface, the one or more programs further cause the electronic device to be configured to:

detect a fourth operation performed on the second interface, wherein the fourth operation opens a third interface of the first application, wherein the third interface corresponds to a fourth activity;
display, in response to the fourth operation, the third interface in the first area while continuing to display the detail page of the first link in the second area when the fourth activity corresponding to the third interface is the same as the second activity corresponding to the second interface; and
display, in response to the fourth operation, the third interface in the second area while continuing to display the second interface in the first area when the fourth activity corresponding to the third interface is different from the second activity corresponding to the second interface. (Examiner notes that a first and second activity may be considered the “same” if they both involve “web browsing” as taught by Peterson, Examiner further notes that the first and second activity may be different based on the type of web browsing (e.g., browsing a sports page vs commerce web page) As discussing above, the layout arrangement of the interfaces are obvious to try based on the finite areas to display  windows within a browser (i.e., only two areas) Therefore, broadly claiming multiple activities and multiple interfaces in multiple areas do not distinguish over the browsing activities and browsing tab windows that open in response to selecting a hyperlink.,  each of the plurality of browser windows corresponds to different browsing activities as shown in Figures 5N-K; par. 183; In some cases, each tab is associated with a different web page or tabbed window. In some embodiments, each tab is associated with its own browsing history. par. 286; FIG. 7N illustrates a menu 716 overlaid on the second window 748 in response to the one finger long press gesture in FIG. 7M. In FIG. 7N, the menu 716 includes: a first affordance 718-A, which, when activated (e.g., with a contact), causes the tab 7-6-A to become a background tab and also causes the content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the first window 746 in split screen mode; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)


Claim 40 depends on claim 19:
Peterson teaches wherein a second level of the second interface is different from a first level of the first interface, and a third level of the detail page is different from the second level. (e.g., hyperlink within a web page is lower in the hierarchical tree than the web page see Figure 7N)

Claim 41 depends on claim 38:
Peterson teaches wherein after updating the first interface in the first area to the second interface, the method further comprises:

detecting a fourth operation performed on the second interface, wherein the fourth operation opens a third interface of the first application, wherein the third interface corresponds to a fourth activity;
displaying, in response to the fourth operation, the third interface in the first area while continuing to display the detail page of the first link in the second area when the fourth activity corresponding to the third interface is the same as the second activity corresponding to the second interface; and
displaying, in response to the fourth operation, the third interface in the second area while continuing to display the second interface in the first area when the fourth activity corresponding to the third interface is different from the second activity corresponding to the second interface. (Examiner notes that a first and second activity may be considered the “same” if they both involve “web browsing” as taught by Peterson, Examiner further notes that the first and second activity may be different based on the type of web browsing (e.g., browsing a sports page vs commerce web page) As discussing above, the layout arrangement of the interfaces are obvious to try based on the finite areas to display  windows within a browser (i.e., only two areas) Therefore, broadly claiming multiple activities and multiple interfaces in multiple areas do not distinguish over the browsing activities and browsing tab windows that open in response to selecting a hyperlink.,  each of the plurality of browser windows corresponds to different browsing activities as shown in Figures 5N-K; par. 183; In some cases, each tab is associated with a different web page or tabbed window. In some embodiments, each tab is associated with its own browsing history. par. 286; FIG. 7N illustrates a menu 716 overlaid on the second window 748 in response to the one finger long press gesture in FIG. 7M. In FIG. 7N, the menu 716 includes: a first affordance 718-A, which, when activated (e.g., with a contact), causes the tab 7-6-A to become a background tab and also causes the content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the first window 746 in split screen mode; a second affordance 718-B, which, when activated (e.g., with a contact), causes the tab 706-D to become a background tab and also causes content for the web page associated with the hyperlink 738-A to be displayed in a new tab in the second window 748 in split screen mode;)

Claim 42 depends on claim 38:
Peterson teaches wherein a second level of the second interface is different from a first level of the first interface, and a third level of the detail page is different from the second level. (e.g., hyperlink within a web page is lower in the hierarchical tree than the web page see Figure 7N)


Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 

Prior Art Rejections
Applicant argues that While Peterson has a first window 746 (e.g., a ry Pp 8 first interface) and a second window 748 (e.g., a second interface), the first window 746 and the second window 748 are associated with different instances of a web browser application; the first window 746 and the second window 748 do not correspond to different activities, and the first window 746 is not updated in a first area to the second window 748 in response to a third operation for selecting a first link (see Response; pages 14-16)

Examiner respectfully disagrees. 
Examiner notes that “activities” is not defined in the claims. Therefore, under BRI, any activity including browsing activities is included with the claim language scope. Examiner notes that the browsing activities between open windows are different when the URL address for the browser window are different. Therefore, the first and second window having different URL addresses teaches or suggests a first and second window corresponding to different activities.   
In response to a particular window updating a particular area, Examiner further notes that based on a finite number of display areas, it would have been obvious to try to display the windows in one of the two areas, because the result would be the same (i.e., both interfaces being displayed after selecting a link) as taught by the Peterson reference. The only difference between the reference the claimed invention is that the position of the two interfaces are switched.  For example, Peterson teaches opening a new page on either the current window or the opposite window which will either replace the current window or keep the current window, respectfully. Applicant’s claimed invention for claim 1 maintains the current window in an opposite side and displays the new page in the current window. The end result for both instant applicant and Peterson reference is a current window and a new window displayed together. Since the only difference is that the layout positions are flipped from the Peterson reference, Examiner submits that the limitation would have been an obvious choice in light of the Peterson reference.  

	For at least the foregoing reasons, Examiner maintains prior art rejections. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145